Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 4 July 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  Sir
                     
                     Camp near White plains 4th July 1781.
                  
                  A few minutes after my arrival upon this Ground, I received your Excellency’s favor of this morning.  Were I to give way to the anxiety I feel to see the Union between your Army and that of mine, I should request you to march tomorrow morning from North Castle, but when I consider the fatigue which your troops have undergone from their long and rapid marches, at this very hot season, I am much inclined to wish you to give them one more day’s rest in your present quarters, and the more so, as there is now no real occasion for making an uncommon degree of haste.  I shall however leave the matter intirely to your Excellency’s determination, only wishing you to give me notice of your approach, that I may have the happiness of meeting and conducting you to your Camp which will be about four Miles on this side the Village of White plains.  With perfect consideration and Esteem I have the honor to be Your Excellency’s Most obt Servt
                  
                     Go: Washington
                  
               